 
Exhibit 10.13
 
EIGHTH AMENDMENT TO LOAN AGREEMENT
 
This EIGHTH AMENDMENT TO LOAN AGREEMENT ("Amendment") is dated as of May 28,
2017, by and between INFORMATION ANALYSIS INCORPORATED a Virginia corporation
("Borrower") and TD BANK, N.A., a national banking association ("Bank").
 
BACKGROUND
 
A.           Pursuant to the terms of a certain Loan Agreement dated December
20, 2005, by and between Borrower and Bank (as the same has been or may be
supplemented, restated, superseded, amended or replaced from time to time, the
"Loan Agreement"), Bank made available to Borrower, inter alia, a revolving line
of credit not to exceed One Million Dollars ($1,000,000.00) (the "Revolving
Loan"). All capitalized terms used herein without further definition shall have
the respective meaning set forth in the Loan Agreement and all other Loan
Documents.
 
B. 
The Loans are secured by, inter alia, continuing perfected security interests in
the Collateral.
 
C.           Borrower has requested that Bank modify, in certain respects, the
terms of the Loan Agreement and Bank has agreed to such modifications in
accordance with and subject to the satisfaction of the conditions hereof.
 
NOW, THEREFORE, with the foregoing Background incorporated by reference and
intending to be legally bound hereby, the parties agree as follows:
 
1. 
The Schedule of Defined Terms as referenced in section 1 of the Loan Agreement
shall be amended by deleting the definition of "Termination Date" and replacing
such definition as follows:
 
"Termination Date" means May 31, 2018, as the same may be extended from time to
time by the Bank in its sole discretion.
 
2. 
Section 8 of the Loan Agreement shall be amended as follows:
 
Minimum Tangible Net Worth. The Borrower and its subsidiaries shall maintain a
Tangible Net Worth of not less than $1,600,000.00, tested annually, defined as:
the book value of net worth (total assets – total liabilities) as set forth in
the statement of financial position of the Borrower determined in accordance
with Generally Accepted Accounting Principals (GAAP), minus the net book value
of the following items (but only to the extent that such items are included in
any determination of the total assets of the Borrower): (i) good will, patents,
trademarks, copyrights, trade names, customer lists, and other like intangible
assets; (ii) receivables due from affiliates, subsidiaries or other related
parties, including officers, employees or stockholders of the Borrower; and
(ill) any capitalized start-up or development expenses, and (iv) any write-up or
reappraisal of the Borrower's existing assets.
 
 
1

 
 
5.             
Representations and Warranties. Borrower warrants and represents to Bank that:
 
a.          Prior Representations. By execution of this Amendment, Borrower
reconfirms all warranties and representations made to Bank under the Loan
Agreement and the other Loan Documents respectively and restate such warranties
and representations as of the date hereof, all of which shall be deemed
continuing until all of the obligations due to Bank are indefeasibly paid and
satisfied in full.
 
b.          Authorization. The execution and delivery by Borrower of this
Amendment and the performance by Borrower of the transactions herein
contemplated (i) are and will be within its powers, (ii) have been duly
authorized by all necessary action on behalf of Borrower and (iii) are not and
will not be in contravention of any order of court or other agency of
government, of law or of any indenture, agreement or undertaking to which
Borrower is a party or by which the property of Borrower is bound, or be in
conflict with, result in a breach of or constitute (with due notice and/ or
lapse of time) a default under any such indenture, agreement or undertaking, or
result in the imposition of any lien, charge or encumbrance of any nature on any
of the properties of the Borrower.
 
c.          Valid, Binding and Enforceable. This Amendment and any assignment or
other instrument, document or agreement executed and delivered in connection
herewith, will be valid, binding and enforceable in accordance with their
respective terms.
 
d.          No Default. No Default or Event of Default exists after giving
effect to this Amendment.
 
6.          Ratification of Loan Documents. This Amendment is hereby
incorporated into and made a part of the Loan Agreement and all other Loan
Documents respectively, the terms and provisions of which, except to the extent
modified by this Amendment are each ratified and confirmed and continue
unchanged in full force and effect. Any reference to the Loan Agreement and all
other Loan Documents respectively in this or any other instrument, document or
agreement related thereto or executed in connection therewith shall mean the
Loan Agreement and all other Loan Documents respectively as amended by this
Amendment. As security for the payment of the Obligations, and satisfaction by
Borrower of all covenants and undertakings contained in the Loan Agreement,
Borrower hereby confirms its prior grant to Bank of a continuing first lien on
and security interest in, upon and to all of Borrower's now owned or hereafter
acquired, created or arising Collateral as described in the Loan Agreement.
 
7.          Governing Law. THIS AMENDMENT, AND ALL RELATED AGREEMENTS AND
DOCUMENTS, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE
LAWS SET FORTH IN SECTION 10(h) OF THE LOAN AGREEMENT. THE PROVISIONS OF THIS
AMENDMENT AND ALL OTHER AGREEMENTS AND DOCUMENTS REFERRED TO HEREIN ARE TO BE
DEEMED SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL
NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE
AND EFFECT.
 
8.          Modification. No modification hereof or any agreement referred to
herein shall be binding or enforceable unless in writing and signed by Borrower
and Bank.
 
9.          Duplicate Originals. Two or more duplicate originals of this
Amendment may be signed by the parties, each of which shall be an original but
all of which together shall constitute one and the same instrument.
 
10.          Waiver of Jury Trial. BORROWER AND BANK EACH HEREBY WAIVE ANY AND
ALL RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION,
PROCEEDING OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING
OUT OF ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO
ANY PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE,
FORBEARANCE, WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THE
LOAN DOCUMENTS.
 
 
2

 
 
IN WITNESS WHEREOF, the undersigned parties have executed this Amendment the day
and year first above written.
 
 
 
 
BORROWER:
 
 
 
 
 
Information Analysis Incorporated
 
 
 
 
 
 
By:  
/s/ Sandor Rosenberg
 
 
 
Name: Sandor Rosenberg
 
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
LENDER:
 
 
 
 
 
 
Information Analysis Incorporated
 
 
 
 
 
 
By:
/s/ Maria Almeida Josephs

 
 
 
Name: Maria Almeida Josephs
 
 
 
Title: Vice President

 
 
 
 
 

 

 
 
3
